        Case 1:19-cv-03493-BMC Document 5 Filed 06/18/19 Page 1 of 1 PageID #: 32
AO 440(Rev. 12/09) Summons in a Civil Action


                                    United States District Court
                                                                    for the

                                                     Eastern District of New York


                         Jose Torres


                            Plaintiff

                               V.                                             Civil Action No. 1: 19-CV-3493(BMC)
 United Talmudical Academy of Boro Park, Inc.; et. al.

                           Defendant



                                                 SUMMONS IN A CIVIL ACTION

To:(Defendant's name and address)
United Talmudical Academy of Boro Park, Inc. United Talmudical Academy Torah V'Yirah Rabbinical, Inc.
123 Clara Street                                             82 Lee Avenue
Brooklyn, NY 11218                                           Brooklyn, NY 11211-7900



         A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it)^^^j^ days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12(a)(2) or(3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are:
                                        Gibb Surette, Esq.
                                        Brooklyn Legal Services
                                        105 Court Street, Floor 4
                                        Brooklyn, NY 11201


         If you fail to respond,judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.


                                                                                DOUGLAS C. PALMER

                                                                                CLERK OF COURT



Date:            06/18/2019                                                                     W. Latka-Mucha
                                                                                          Signature ofClerk or Deputy Clerk
